







October 15, 2019


Paul Mountford


Paul:
Pure Storage, Inc. (“Pure” or the “Company”) is where we’re changing the world
with data, and we’d love to have you join us as Chief Operating Officer!


In this role, you will be responsible for handling strategic priorities for
Charles Giancarlo, our CEO. You will report directly to Charlie and will be
based in our Mountain View CA location.


Compensation
We are pleased to offer you an annual salary of $520,000, less payroll
deductions and withholdings. You will be paid semi-monthly and you will be
eligible for the standard Pure benefits as the Company adopts them pursuant to
the terms of the applicable benefit plan.


We will recommend to the Compensation Committee of the Board of Directors that
you be granted an award of restricted stock units (“RSU”) with a value of USD
$9,000,000. The number of RSUs will be determined by dividing the value above,
by the prior 30-calendar day average of the NYSE closing price of the Company’s
common stock, ending on the day prior to the date on which the grant is made and
rounded down to the nearest whole share.


This RSU award will vest as follows: 1/4th of the total units on the first
anniversary of the Vesting Commencement Date, with 1/16th of the total units
vesting quarterly thereafter. The “Vesting Commencement Date” is the earliest of
the following dates after your start date: March 20, June 20, September 20 or
December 20, provided that your start date is at least five calendar days prior
to such date, otherwise the Vesting Commencement Date will be on the next
earliest date. This award will be subject to the provisions of the associated
RSU award agreement to be entered into with the Company.


In addition, the Pure Storage board of directors sets executive performance
targets at the beginning of the fiscal year, and you will be eligible to receive
a performance restricted stock unit grant in the next review cycle that will
take place early next fiscal year.


You are eligible to earn an incentive bonus equal to 100% of your annual base
salary, subject to the terms and conditions of the corporate incentive bonus
plan, including







--------------------------------------------------------------------------------



any plan rules/requirements relating to a particular period, in effect from time
to time.


We are pleased to offer you a one-time sign-on bonus of $250,000, which will be
included in your first paycheck, less payroll deductions and withholdings
("Sign-On Bonus"). If your employment is terminated for any reason other than a
layoff within the first 12 months of continuous service, you agree to repay the
Sign-On Bonus at a prorated rate based on months of service. The prorated amount
to be recovered will be limited to the net after tax amount you received.


Change in Control
You will be eligible to participate in the Pure Storage, Inc. Change in Control
Severance Benefit Plan, a copy of which will be provided to you along with this
offer letter.


Confidential Information
We work hard to keep all things Pure, literally! We expect that in your work at
Pure, you not use or disclose any confidential information, including trade
secrets, of any former employer or other person or company to whom you have an
obligation of confidentiality. Rather, you may use only that information which
is generally known and used by persons with training and experience comparable
to your own, which is common knowledge in the industry or otherwise legally in
the public domain, or which is otherwise provided or developed by the Company.
You agree that you will not bring onto Company premises any unpublished
documents or property belonging to any former employer or other person to whom
you have an obligation of confidentiality. By accepting employment with Pure,
you agree that you have disclosed to us any contract you have signed that may
restrict your activities on behalf of Pure.


Other Matters and Conditions
As a condition of starting employment with Pure, you will be asked to sign,
return, and comply with the Employee Proprietary Information Agreement (EPIA),
which outlines the prohibited, unauthorized use or disclosure of Pure’s
confidential information, among other obligations. The EPIA will be provided to
you once you have access to the on-boarding portal.


You may terminate your employment with Pure at any time and for any reason
whatsoever simply by notifying us. Likewise, Pure may terminate your employment
at







--------------------------------------------------------------------------------



any time, with or without cause or advance notice. Your employment at-will
status can only be modified in a written agreement signed by you and a Pure
officer.


To ensure the rapid and economical resolution of disputes that may arise in
connection with your employment with the Company, you and the Company agree that
any and all disputes, claims, or causes of action, in law or equity, including
but not limited to statutory claims, arising from or relating to the
enforcement, breach, performance, or interpretation of this offer, your
employment with the Company, or the termination of your employment, shall be
resolved pursuant to the Federal Arbitration Act, 9 U.S.C. §§1-16, to the
fullest extent permitted by law, by final, binding and confidential arbitration
in Palo Alto, California conducted by JAMS, Inc. (“JAMS”) or its successor,
under JAMS’ then applicable rules and procedures for employment disputes. The
JAMS Employment Arbitration Rules and Procedures are available for review on
JAMS’ web site at http://www.jamsadr.com/rules-employment-arbitration/ and a
hard copy of the rules will be provided to you upon request. Questions of
whether a claim is subject to arbitration under this agreement shall be decided
by the arbitrator. Likewise, procedural questions which grow out of the dispute
and bear on the final disposition are also matters for the arbitrator.


By agreeing to this arbitration procedure, both you and the Company waive the
right to resolve any such dispute through a trial by jury or judge or
administrative proceeding. In addition, all claims, disputes, or causes of
action under this section, whether by you or the Company, must be brought in an
individual capacity, and shall not be brought as a plaintiff (or claimant) or
class member in any purported class or representative proceeding, nor joined or
consolidated with the claims of any other person or entity. The arbitrator may
not consolidate the claims of more than one person or entity, and may not
preside over any form of representative or class proceeding. To the extent that
the preceding sentences regarding class claims or proceedings are found to
violate applicable law or are otherwise found unenforceable, any claim(s)
alleged or brought on behalf of a class shall proceed in a court of law rather
than by arbitration. This paragraph shall not apply to an action or claim
brought in court pursuant to the California Private Attorneys General Act of
2004, as amended. The arbitrator shall: (a) have the authority to compel
adequate discovery for the resolution of all Claims and to award such relief as
would otherwise be permitted by law; and (b) issue a written arbitration
decision including the arbitrator’s essential findings and conclusions and a
statement of the award. The Company shall pay all administrative fees in excess
of the amount of those administrative fees you would have been required to pay
if the Claims were decided in a court of law. You may be represented by your own
attorney, at your expense.
Nothing in this offer letter or this section is intended to prevent either you
or the Company from obtaining injunctive relief in court to prevent irreparable
harm pending the conclusion of any such arbitration. Any awards or orders in
such arbitration may be entered and enforced as judgments in the federal and
state courts of any competent jurisdiction.


This offer is contingent upon the successful completion of background and
reference checks and satisfactory proof of your right to work in the United
States.







--------------------------------------------------------------------------------



We may need your help to complete this process, so please assist as needed and
complete any documentation to meet these conditions.


This letter, together with your Employee Proprietary Information Agreement,
forms the complete and exclusive statement of the terms of your employment with
Pure. It supersedes any other agreements or promises made to you by anyone,
whether oral or written. Changes in your employment terms, other than those
changes expressly reserved to the Company’s discretion in this letter, require a
written modification signed by a Pure officer.


If you voluntarily resign or your employment with Pure is terminated for any
reason other than a layoff within the first 12 months of continuous service, by
signing this letter, you authorize Pure to deduct any outstanding amounts owed
by you to Pure from your final paycheck.


We recognize this is an important decision for you, and we hope you’ve decided
to join us in our mission. If you wish to accept employment at the Company under
the terms described above, please inform me and we can discuss next steps.


This offer is contingent on you starting on or before November 4, 2019 at which
point you must be free and clear of any obligations to your prior employer that
would preclude your unrestricted employment by the Company and have completed
the requirements above.


We look forward to the impact you will make as we continue to build, innovate,
and grow!


Sincerely,






/s/ Charles Giancarlo 
Charles Giancarlo, CEO






Accepted:




/s/ Paul Mountford  
Paul Mountford

